Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147962(17)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  FEDERAL HOME LOAN MORTGAGE
  CORPORATION,
           Plaintiff-Appellee,
                                                                    SC: 147962
  v                                                                 COA: 313407
                                                                    Macomb CC: 2012-003039-AV
  GEORGE TOSSA and JULIAN T. TOSSA,
             Defendants-Appellants.
  ____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filings its response to the application for leave to appeal is GRANTED. The response
  will be accepted as timely filed if filed on or before December 10, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 27, 2013
                                                                               Clerk